Name: Council Regulation (EC) NoÃ 2271/2004 of 22 December 2004 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  fisheries;  industrial structures and policy;  agricultural activity
 Date Published: nan

 31.12.2004 EN Official Journal of the European Union L 396/13 COUNCIL REGULATION (EC) No 2271/2004 of 22 December 2004 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) It is in the interest of the Community to suspend partially or totally the autonomous common customs tariff duties for a number of new products not listed in the Annex to Council Regulation (EC) No 1255/96 of 27 June 1996 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products (1). (2) A number of products which are referred to in the said Regulation should be withdrawn from the list in the Annex because it is no longer in the Communitys interest to maintain suspension of autonomous common customs tariff duties or because the description needs to be altered in order to take account of technical product developments and economic trends on the market. (3) Accordingly, products whose description needs to be altered should be regarded as new products. (4) It is therefore appropriate to amend Regulation (EC) No 1255/96 accordingly. (5) Since this Regulation is to apply from 1 January 2005, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 is amended as follows: 1) the products set out in Annex I to this Regulation are inserted; 2) the products for which the codes are set out in Annex II to this Regulation are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2004. For the Council The President C. VEERMAN (1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1241/2004 (OJ L 238, 8.7.2004, p. 1). ANNEX I CN Code TARIC Description Rate of autonomous duty (%) ex 2005 90 80 70 Bamboo shoots, prepared or preserved, in immediate packings of a net content exceeding 5 kg 0 ex 2106 10 20 10 Soya protein isolate, containing by weight 6,6 % or more but not more than 8,6 % of calcium phosphate 0 ex 2309 90 99 20 Calcium sodium phosphate, with a fluorine content of 0,005 % or more but less than 0,2 % by weight on the dry anhydrous product, for use in the manufacture of additives for animal feeding (1) 0 ex 2904 90 85 30 5-Nitro-1,2,4-trichlorobenzene 0 ex 2908 90 00 40 3-Nitro-p-cresol 0 ex 2914 70 00 50 3'-Chloropropiophenone 0 ex 2919 00 90 30 Aluminium hydroxybis[2,2'-methylenebis(4,6-di-tert-butylphenyl)phosphate] 0 ex 2922 29 00 15 N-Methyl-2-(3,4-dimethoxyphenyl)ethylamine 0 ex 2924 29 95 75 3-Amino-p-anisanilide 0 ex 2924 29 95 95 N-{3-[3-(Dimethylamino)prop-2-enoyl]phenyl}-N-ethylacetamide 0 ex 2928 00 90 70 Tetrakis(4-methylpentan-2-oximino)silane 0 ex 2929 90 00 20 Ethyl isocyanoacetate 0 ex 2931 00 95 84 Methylbis(4-methylpentan-2-oximino)vinylsilane 0 ex 2932 99 85 20 (2-Butylbenzofuran-3-yl) (4-hydroxy-3,5-diiodophenyl) ketone 0 ex 2933 19 90 20 4-Amino-1-methyl-3-propylpyrazole-5-carboxamide 0 ex 2933 59 95 15 (2R)-4-Oxo-4-[3-(trifluoromethyl)-5,6-dihydro[1,2,4]triazolo[4,3-a] pyrazin-7(8H)-yl]-1-(2,4,5-trifluorophenyl)butyl-2-ammonium phosphate monohydrate 0 ex 2933 99 90 40 trans-4-Hydroxy-L-proline 0 ex 2933 99 90 85 Pyrrolidine 0 ex 2934 99 90 80 Oblimersen sodium (INNM) 0 ex 3707 90 90 10 Anti-reflection coating, consisting of a modified methacrylic polymer, containing by weight not more than 10 % of polymer, in the form of a solution in 2-methoxy-1-methylethyl acetate and 1-methoxypropan-2-ol 0 ex 3707 90 90 20 Anti-reflection coating, consisting of a copolymer of hydroxystyrene and methyl methacrylate, modified with chromophore groups, containing by weight not more than 10 % of polymer, in the form of a solution in 1-methoxypropan-2-ol and ethyl lactate 0 ex 3707 90 90 40 Anti-reflection coating, consisting of amino-resin and modified phenolic resin, in the form of a solution in 1-methoxypropan-2-ol and ethyl lactate, containing by weight 15 % or more but not more than 24 % of both polymers taken together 0 ex 3707 90 90 50 Anti-reflection coating, containing by weight:  30 % or more but not more than 40 % of cyclohexanone,  30 % or more but not more than 40 % of 1-methyl-2-pyrrolidone,  20 % or more but not more than 30 % of tetrahydrofurfuryl alcohol 0 ex 3808 10 90 40 Spinosad (ISO) 0 ex 3815 90 90 81 Catalyst, containing by weight 69 % or more but not more than 79 % of (2-hydroxy-1-methylethyl)trimethylammonium 2-ethylhexanoate 0 ex 3817 00 80 10 Mixture of alkylnaphthalenes, containing by weight:  88 % or more but not more than 98 % of hexadecylnaphthalene  2 % or more but not more than 12 % of dihexadecylnaphthalene 0 ex 3824 90 64 06 Mixture of inosine (INN), dimepranol (INN) and acedoben (INN) 0 ex 3824 90 99 96 Zirconium dioxide, stabilised with calcium oxide, in the form of a powder 0 ex 3907 20 21 10 Mixture, containing by weight 70 % or more but not more than 80 % of a polymer of glycerol and 1,2-epoxypropane and 20 % or more but not more than 30 % of a copolymer of dibutyl maleate and N-vinyl-2-pyrrolidone 0 ex 3908 90 00 30 Reaction product of mixtures of octadecanecarboxylic acids polymerised with an aliphatic polyetherdiamine 0 ex 3911 90 99 85 Polymer of ethylene and styrene, cross-linked with divinylbenzene, in the form of a suspension 0 ex 3919 10 19 10 Reflecting film, consisting of a layer of polyurethane, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, and embedded glass beads and, on the other side, an adhesive layer, covered on one side or on both sides with a release film 0 ex 3919 10 38 20 ex 3919 90 38 10 ex 3920 99 28 20 ex 3919 10 31 10 Reflecting laminated sheet, consisting of a film of polycarbonate totally embossed on one side in a regular shaped pattern, covered on both sides with one or more layers of plastic material, whether or not covered on one side with an adhesive layer and a release sheet 0 ex 3919 10 38 30 ex 3919 90 31 50 ex 3920 61 00 20 ex 3919 10 61 91 Reflecting film, consisting of a layer of poly(vinyl chloride), a layer of alkyd polyester, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, only visible by means of a retroreflecting lighting, and embedded glass beads and, on the other side, an adhesive layer, covered on one side or on both sides with a release film 0 ex 3919 90 61 94 ex 3919 90 61 93 Adhesive film consisting of a base of a copolymer of ethylene and vinyl acetate (EVA) of a thickness of 70 Ã ¼m or more and an adhesive part of acrylic type of a thickness of 5 Ã ¼m or more, for the protection of the surface of silicon discs (1) 0 ex 3919 90 69 93 ex 3920 10 89 25 ex 3920 10 89 35 Reflecting film, consisting of a layer of polyethylene, a layer of polyurethane, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, only visible by means of a retroreflecting lighting, and embedded glass beads and, on the other side, a hot-melt adhesive layer, covered on one side or on both sides with a release film 0 ex 3921 13 10 10 Sheet of polyurethane foam, of a thickness of 3 mm ( ± 15 %) and of a specific gravity of 0,09435 or more but not exceeding 0,10092 0 ex 5404 10 90 50 Monofilaments of polyester or poly(butylene terephthalate), with cross-sectional dimension of 0,5 mm or more but not exceeding 1mm, for use in the manufacture of zippers (1) 0 ex 5603 14 90 30 Non-wovens, consisting of a central elastomeric film laminated on each side with spunbonded filaments of polypropylene, of a weight of 200 g/m2 or more but not exceeding 300 g/m2 0 ex 7002 10 00 10 Balls of E-glass, of a diameter of 20,3 mm or more but not exceeding 26 mm 0 ex 8108 30 00 10 Waste and scrap of titanium and titanium alloys, except those containing by weight 1 % or more but not more than 2 % of aluminium 0 ex 8108 90 50 10 Alloy of titanium and aluminium, containing by weight 1 % or more but not more than 2 % of aluminium, in sheets or rolls, of a thickness of 0,49 mm or more but not exceeding 3,1 mm, of a width of 1 000 mm or more but not exceeding 1 254 mm, for the manufacture of goods of subheading 8714 19 00 (1) 0 ex 8108 90 50 20 Alloy of titanium, aluminium and vanadium, containing by weight 2,5 % or more but not more than 3,5 % of aluminium and 2,0 % or more but not more than 3,0 % of vanadium, in sheets or rolls, of a thickness of 0,6 mm or more but not exceeding 0,9 mm, of a width not exceeding 1 000 mm, for the manufacture of goods of subheading 8714 19 00 (1) 0 ex 8518 40 91 10 Audio-frequency amplifier unit, comprising at least an audio-frequency amplifier, a static converter and a sound generator, for the manufacture of active loudspeaker boxes (1) 0 ex 8522 90 98 48 Video head drum, with video heads or with video and audio heads and an electric motor, for use in the manufacture of products falling within heading No 8521 (1) 0 ex 8529 90 81 43 Plasma display module incorporating only address and display electrodes, with or without driver and/or control electronics for pixel address only and with or without a power supply 0 ex 9002 90 90 60 Lenses, mounted, for use in the manufacture of projection TV (1) 0 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93  OJ L 253, 11.10.1993, p. 71 and subsequent amendments). ANNEX II Code NC TARIC ex 2005 90 80 70 ex 2106 10 20 10 ex 2912 42 00 10 ex 2916 20 00 40 ex 2916 39 00 10 ex 2920 90 85 30 ex 3208 90 19 60 ex 3208 90 19 70 ex 3208 90 19 80 ex 3504 00 00 30 ex 3707 90 90 10 ex 3707 90 90 20 ex 3815 90 90 81 ex 3824 90 99 86 ex 3911 90 99 20 ex 3919 10 31 10 ex 3919 10 38 20 ex 3919 10 38 30 ex 3919 10 61 91 ex 3919 90 31 50 ex 3919 90 38 10 ex 3919 90 61 93 ex 3919 90 61 94 ex 3919 90 69 93 ex 3920 10 89 25 ex 3920 10 89 35 ex 3920 99 28 20 ex 5404 10 90 50 ex 7019 32 00 10 ex 7019 39 00 8108 30 00 10 ex 8108 90 70 20 ex 8540 91 00 91 ex 8540 91 00 94